Citation Nr: 1720593	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to Agent Orange and/or contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  During the pendency of the appeal, a March 2016 RO rating decision granted service connection for right ear hearing loss.  Therefore, the issue of service connection for right ear hearing loss is no longer before the Board, and the claims currently before the Board are as reflected on the title page of this decision.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
The Veteran asserts that he suffered an in-service back injury and was hospitalized in Okinawa, Japan.  See November 2016 Hearing Transcript.  He stated that while stationed at Camp Hanson in Okinawa he injured his back when he had to move heavy boxes of automotive parts and was hospitalized at the Army Hospital at Sucrans and/or Sukiran, Okinawa.  See Notice of Disagreement, dated May 14, 2015.  The STRs associated with the claims file contain treatment for a back injury as a result of an automobile accident in February 1967 (at which time he reported seeing a civilian doctor following the accident in January 1967) and for a "hurt back" in July 1970, but not for the Veteran's reported incident when lifting heavy boxes.  Additionally, the Veteran's post-service treatment records from Pioneer Spine and/or Sports Medicine have not been associated with the claims file.  On remand, appropriate efforts should be made to obtain these records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  A supplemental opinion is needed to address the Veteran's claim.

The Veteran asserts that his skin cancer is due to herbicide exposure in Vietnam and/or exposure to contaminated drinking water at Camp Lejeune, North Carolina.  See November 2016 Hearing Transcript.  At the November 2016 hearing, the Veteran stated he was referred to a dermatologist at RiverBend Medical Group by the Leeds VA medical center.  Treatment records concerning the Veteran's skin disorder have not been associated with the claims file.  Additionally, the Veteran has not been afforded a VA examination to determine the etiology of his skin cancer.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, additional treatment records should be obtained and an examination should be performed.

Further, the March 2016 statement of the case notes that the Veteran's VA treatment records dated from August 2000 to June 2014 had been electronically reviewed.  On remand, these records should be associated with the Veteran's VBMS file.  As the claims are being remanded, the Veteran's updated VA treatment records should also be obtained and he should be afforded a current VA examination to assess the severity of his hearing loss.

Finally, in December 2016 the Veteran's representative submitted a document in support of the Veteran's claim for service connection for a low back disorder.  However, the document uploaded into VBMS is illegible.  On remand, attempts should be made to obtain a legible copy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  As noted above, in December 2016 the Veteran's representative submitted a document in support of the Veteran's claim for service connection for a low back disorder.  However, the document uploaded into VBMS is illegible.  Attempts should be made to obtain/upload a legible copy of this document.

2.  Make arrangements to obtain the Veteran's complete treatment records from Pioneer Spine and/or Sports Medicine; RiverBend Medical Group; the civilian doctor who treated him following his automobile accident in January 1967; and the chiropractor in Westfield, MA, who treated him in approximately 1972.  

3.  Make arrangements to obtain the Veteran's complete treatment records from the Northampton/Leeds and West Haven VA treatment facilities and associate these records with the VBMS file.  As noted above, the March 2016 statement of the case notes that the Veteran's VA treatment records dated from August 2000 to June 2014 had been electronically reviewed, but these records are not associated with the VBMS file.  All VA treatment records dated prior to August 2000 and subsequent to June 2014 should also be obtained.

4.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and any inpatient hospital records from the Army Hospital at Sucrans and/or Sukiran, Okinawa.  All efforts to obtain the records should be documented.  If it is concluded that further efforts would be futile, a formal finding of unavailability must be prepared for the file listing the efforts make to obtain them.

5.  Thereafter, return the claims file to the May 2014 VA examiner to provide a supplemental medical opinion, or to another suitable examiner.  The examiner should once again review the expanded claims file.

The examiner should provide an opinion as to whether any current low back disability, including degenerative arthritis, at least as likely as not (50 percent or greater probability) had its clinical onset during service or is related to any in-service injuries.  The examiner should note all in-service incidents involving injury to the Veteran's back, to include the February 1967, March 1967, and July 1970 treatment notes.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

6.  Schedule the Veteran for an appropriate VA examination of his skin.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  The examiner should provide opinions that respond to the following:

a.  Please identify (by diagnosis) each skin disorder found to be present, to include any skin cancer.

b.  For each skin disorder found, the examiner should:

i.  Provide an opinion as to whether it is at least as likely as not (defined as a 50 percent probability or greater) that the skin disorder had its clinical onset during active service or is related to any incident of service, including herbicide exposure and/or the Veteran's exposure to contaminated drinking water at Camp Lejeune, North Carolina.

ii.  The examiner may not rely solely on the fact that the diagnosed skin disorders may not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical associate between a given disease and Agent Orange exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's skin disorder or whether they manifested in an unusual manner, among any other factors deemed pertinent.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

7.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  Finally, after undertaking the above actions and any other necessary development, readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



